Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 6, 22, cancellation of claim 2 and submission of new claims 26-31 in “Claims - 11/16/2021” have been acknowledged. 
This office action considers claims 1, 3-16, 22-31 pending for prosecution, and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 11/16/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 6, 22 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot

Claim Rejection under 35 USC 112(b) is withdrawn
	Claim 6 was rejected under 35 USC 112(b). Applicant’s amendment to claim 6 overcomes this rejection, therefore, withdrawn.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 5-6, 8-9, 11, 16, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al., of record (US 20150001468 A1 – hereinafter Huang).
Regarding Claim 1, Huang teaches a quantum dot device (see the entire document; Figs. 36A-36B along with Figs. 32-35; specifically, [0067]-[0073], and as cited below), comprising:

    PNG
    media_image1.png
    232
    662
    media_image1.png
    Greyscale

Huang
a base (50; Figs. 36A-36B; [0067]); 
a fin ({64, 54, 130}; [0070]) extending away from the base (50), wherein the fin includes a quantum well layer (130; “The quantum wells 130” – [0070]); 
an insulating material (86; “gate dielectric layers 86” – [0073]) at least partially above the fin (86 is over {64, 54, 130}), wherein the insulating material includes a trench (trench where electrode 88 is formed – see Figs. 36A and 35A) above the fin (trench is above {64, 54, 130}); and 
88; “gate electrodes 88” – [0073]) on the insulating material (86) and extending into the trench (88 is formed in the trench), 
wherein, in a direction perpendicular to a longitudinal axis of the fin and parallel to the base, a dimension of the fin ({64, 54, 130}) is greater than a dimension of the trench (Note: multiple trenches [where 88 is formed] are formed on the fin ({64, 54, 130}), therefore, a dimension of the fin will be greater than one trench in the direction parallel to 50 – See Fig. 36A).  
Regarding Claim 5, Huang teaches the quantum dot device of claim 1, wherein the insulating material extends down sides of the fin (Fig. 34B shows the insulating material 66 extending down to sides of ({64, 54, 130}).
Regarding Claim 6, Huang teaches the quantum dot device of claim 1, wherein the fin is a first fin ({64, 54, 130}), the trench is a first trench (trench on ({64, 54, 130}), the gate metal is a first gate metal (88), and the quantum dot device further includes:
a second fin (second 64, 54, 130 – Fig. 36B shows multiple fins) extending away from the base, wherein the second fin includes a quantum well layer (130; Fig. 36A);
an insulating material (86) at least partially above the second fin (second 64, 54, 130), wherein the insulating material includes a second trench (trench where 88 is formed) above the second fin (second 64, 54, 130)); and
the second gate metal (right 88) on the insulating material and extending into the second trench (right 88 in the trench).


Regarding Claim 8, Huang teaches the quantum dot device of claim 1, wherein the base (50) includes a semiconductor substrate (50 is a semiconductor – see [0028]), and the semiconductor substrate extends into the fin (50 extends into 64, 54, 130 – see Fig. 36A).
Regarding Claim 9, Huang teaches the quantum dot device of claim 1, wherein the quantum well layer is included in a silicon/silicon germanium material stack (“The quantum wells 130 can comprise silicon, silicon germanium” – [0070]).
Regarding Claim 11, Huang teaches wherein the gate metal is a first gate metal (left 88; Fig. 36A), and the quantum dot device further comprises: a second gate (second 88 on right of left 88; Fig. 36A) metal extending into the trench (second 88 in a trench as shown in Fig. 36A), wherein a spacer material (74; Fig. 36A) is between the first gate metal (left 88) and the second gate metal (second 88).
Regarding Claim 16, Huang teaches the quantum dot device of claim 1, wherein the fin (64, 54, 130) is at a bottom of the trench (64, 54, 130 is under the trench where 88 is formed – see Fig. 36A).
Regarding Claim 26, Huang teaches the quantum dot device of claim 1, wherein the gate metal does not extend along sidewalls of the fin (Figs. 36A-B show gate metal 88 does not extend along 54, it only extends along 64. Therefore, at least portion of the fin [54] is not covered by 88).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Or-Bach et al., of record (US 20170133395 A1 – hereinafter Or-Bach).
	Regarding Claim 3, Huang teaches a claim 1 from which claim 3 depends.
	But, Huang does not expressly disclose wherein the trench has a width between 5 nanometers and 50 nanometers.
	However, it is well known in the art to manufacture devices with gate width ranging from 5 nanometers and 50 nanometers for specific functions of a transistor. In a related art, Or-Bach teaches the width of a gate (GLleft or GLright; Fig. 2K; [0105]) to be about the width of the fin (S/Dn-2) and Or-Bach teaches the fin width to be 10 nm to 100 nm ([0100] – overlapping range).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the width of the gate is between 10nm to 100nm (overlapping width of gate as claimed).
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding Claim 4, Huang teaches a claim 1 from which claim 3 depends.
But, Huang does not expressly disclose wherein the fin has a width between 50 nanometers and 150 nanometers.
However, Or-Bach teaches wherein the fin has a width between 50 nanometers and 150 nanometers (fin width or 10 nm to 100 nm - Or-Bach [0100] – that is overlapping range) .
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable using width of a fin ranges disclosed in the prior art of record to arrive at the recited limitation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Cheng et al., of record (US 20180069003 A1 – hereinafter Cheng).
Regarding Claim 7, Huang teaches a claim 1 from which claim 7 depends.
	But, Huang does not expressly disclose wherein the fin has a tapered shape that is widest proximate to the base.
	However, it is well known in the art to fabricate a fin in many different shapes including a tapered fin that is widest proximate to the base as is also taught by Cheng (Cheng fin 111 is tapered that is widest proximate to 110; Fig. 6; [0091]).
Cheng having a tapered fin with Huang structure.
The ordinary artisan would have been motivated to integrate Cheng into Huang structure in the manner set forth above for, at least, this integration will provide a way to form fin structures by etching a fin substrate to characterize fins for different transistor properties of different applications as an aspect of the etching process (Cheng – [0091]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Okuno et al., of record (US 20190035691 A1 – hereinafter Okuno).
Regarding Claim 10, Huang teaches a claim 1 from which claim 10 depends.
	But, Huang does not expressly disclose wherein the gate metal has a length, along the fin, between 20 nanometers and 40 nanometers.
However, it is well known in the art to fabricate a gate in many different shapes including with a height between 20 nanometers and 40 nanometers as is also taught by Okuno (Okuno Fig. 19C; “the height H.sub.g of the gate structure including the gate cap layer 132 measured from the top of the fin structure 102 is in a range from about 20 nm to 100 nm” – [0099] – that is overlapping range).
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art ranges disclosed in the prior art of record to arrive at the recited limitation.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ching et al., of record (US 20180190652 A1 – hereinafter Ching).
Regarding Claim 12, Huang teaches a claim 1 from which claim 12 depends.
But, Huang does not expressly disclose wherein the fin has a height between 250 nanometers and 350 nanometers.
However, it is well known in the art to fabricate a fin in many different shapes including with a height having a range of 250 nanometers and 350 nanometers as is also taught by Ching (Ching “The height H11 of the fin structures 20 is in a range from about 100 nm to about 300 nm in some embodiments” – [0071] – that is overlapping range). 
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable using fin height ranges disclosed in the prior art of record to arrive at the recited limitation.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Taketani, of record (US 20090230464 A1 – hereinafter Taketani).
Regarding Claim 13, Huang teaches a claim 1 from which claim 13 depends.
Huang does not expressly disclose wherein the trench has a tapered profile that is narrowest proximate to the fin.
In a related art, Taketani teaches forming a trench has a tapered profile that is narrowest proximate to the fin (Taketani 251; Fig. 1C; [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate forming a trench that has a tapered profile that is narrowest proximate to the fin as taught by Taketani into Huang.
The ordinary artisan would have been motivated to integrate the teaching of Taketani into Huang structure in the manner set forth above for, at least, this integration will provide a way to contact the fin source/drain area (see Taketani Fig. 1C).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Huang et al., of record (US 20180061988 A1 – hereinafter Huang2).
Regarding Claim 14, Huang teaches claim 1 from which claim 14 depends.
But, Huang does not teach the quantum dot device of claim 1, further
comprising: a gate dielectric at a bottom of the trench.
	In a related art, Huang2 teaches a gate dielectric at a bottom of the trench (Huang2 564; Figs. 56, Fig. 53; [0093]. Trench is where gate 572 is formed, dielectric 570 (analogous to Huang’s 86) is under the trench and 564 is under 570. 564 is a dielectric formed of silicon nitride – see Huang2 [0093]). 
Huang2 into Huang structure.
The ordinary artisan would have been motivated to integrate the teaching of Huang2 into Huang structure in the manner set forth above for, at least, this integration will provide a dielectric layer 564 that “may serve various purposes, such as an etch stop layer for forming contacts to the epitaxial source/drain layers 510 and 520 and/or as a gate spacer” (Huang2 – [0093]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Cheng et al. (US 20180151717 A1 – hereinafter Cheng2).
Regarding Claim 15, Huang teaches a claim 1 from which claim 15 depends.
But, Huang does not expressly disclose wherein the trench has a depth between 100 nanometers and 300 nanometers.
However, it is well known in the art form trench for a gate in different height including between 100 nanometers and 300 nanometers as is also taught by Cheng2 (Cheng2 143; Fig. 12B; [0104] where depth D2 is about 10 nm to 100 nm – that is overlapping range).
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art .
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Rodder et al. (US 20140329374 A1 – hereinafter Rodder).
Regarding Claim 27, Huang teaches claim 1 from which claim 27 depends. Huang also teaches wherein: the quantum well layer (130) extends, in a direction parallel to the base (50), between a first sidewall of the fin and an opposing second sidewall of the fin (since 130 is over 64 only – see Fig. 36A).
But, Huang teaches does not expressly disclose the quantum well layer is below a top surface of the fin.
However, in a related art, Rodder teaches a quantum fin structure 102 formed of  {122a [buffer], 124a [barrier], 126a [quantum well layer], 132a [first barrier], 136a [second barrier]} – see Fig. 1, [0038]-[0042]). Therefore, the quantum well layer 126a is below the top surface of fin structure 102 since 126a is under 132a, and 136a.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the quantum well layer is below a top surface of the fin as taught by Rodder into Huang.
The ordinary artisan would have been motivated to integrate the teaching of Rodder into Huang structure in the manner set forth above for, at least, this integration will provide a way to modulate the threshold voltage of the transistor by making the barrier layers comprising different layer – see Rodder [0046].
Regarding Claim 28, Huang teaches claim 1 from which claim 28 depends. Huang also teaches wherein the quantum well layer does not wrap around sidewalls 130 is over fin 64 only, 130 does not wrap around sidewall of the fin 64 – see Fig. 36A).
But, Huang does not expressly disclose the quantum well layer wrap around a top surface of the fin.
However, in a related art, Rodder teaches a quantum fin structure 102 formed of  {122a [buffer], 124a [barrier], 126a [quantum well layer], 132a [first barrier], 136a [second barrier]} – see Fig. 1, [0038]-[0042]). Therefore, the quantum well layer 126a is below the top surface of fin structure 102 since 126a is under 132a, and 136a and as  such does not wrap around the top surface of 102.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of the quantum well layer is below a top surface of the fin as taught by Rodder into Huang.
The ordinary artisan would have been motivated to integrate the teaching of Rodder into Huang structure in the manner set forth above for, at least, this integration will provide a way to modulate the threshold voltage of the transistor by making the barrier layers comprising different layer – see Rodder [0046].

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20180260245 A1 – hereinafter Smith) in view of Huang.
	Regarding Claim 22, Smith teaches a quantum computing device (see the entire document; Fig. 1B; specifically, [0037]-[0040], and as cited below), comprising:

    PNG
    media_image2.png
    162
    645
    media_image2.png
    Greyscale

Smith – Fig. 1B

a quantum processing device (Fig. 1B; {Classical processor 152, Shared memory 154, quantum controller 156, quantum processor 158}; Fig. 1B; [0037]),
wherein the quantum processing device includes controlling quantum do formation (quantum controller 156; see – [0037]) and a non-quantum processing device (Classical processor 152), coupled to the quantum processing device (152 coupled to 156), to control voltages applied to the plurality of gates (see [0038]-[0040] for details of controlling the quantum device).
	But, Smith as applied above does not expressly disclose the details of a quantum device including a quantum well stack, the quantum well stack includes a quantum well layer, a plurality of gates above the quantum well stack, the quantum well layer is included in a fin, and the plurality of gates are at least partially disposed in a trench in an insulating material above the fin and are not present at sidewalls of the fin.
	In a related art, Huang teaches a quantum well stack ({64, 54, 86, 88, 130}; Fig. 36A; [0073]), the quantum well stack includes a quantum well layer (130), a plurality of gates (plurality of 88) above the quantum well stack, the quantum well layer (130) is included in a fin ({130, 64, 54}), and the plurality of gates (88) are at least partially disposed in a trench in insulating material above the fin (88 is formed in a trench above 64, 54, 130 as shown in Fig. 36A) and are not present at sidewalls of the fin (since 130 is over fin 64, 54, gates are not directly at sidewalls of the fin)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the details of forming a quantum device as taught Huang into Smith.
The ordinary artisan would have been motivated to integrate the teaching of Huang into Smith structure in the manner set forth above for, at least, this integration will provide a detailed method of fabricating a functioning quantum dot device since Smith teaches an interface between a quantum processing device and a non-quantum processing device that work together to control a quantum dot device and Huang details of a quantum dot device.
Regarding Claim 23, the combination of Smith and Huang teaches the quantum computing device of claim 22, further comprising: a memory device (Smith Shared memory 154; Fig. 1B; [0037]-[0038]) to store data generated by quantum dots formed in the quantum well stack during operation of the quantum processing device.
Regarding Claim 24, the combination of Smith and Huang teaches the quantum computing device of claim 23, wherein the memory device is to store instructions for a quantum computing algorithm to be executed by the quantum
processing device (Smith see [0035], [0036] for details of instructions executions).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Huang and in further view of Bellei et al., of record (US 20130172195 A1 – hereinafter Bellei).
Regarding Claim 24, the combination of Smith and Huang teaches claim 22 from which claim 25 depends.
But, the combination does not expressly disclose a cooling apparatus to maintain a temperature of the quantum processing device below 5 Kelvin.
However, it is well-known in the art to keep a quantum processing device in a supper cool environment as is also taught by Bellei (Bellei “For example, the material that is electrically superconductive under at least some conditions has a bandgap, in some embodiments, of about 10 meV or less or of about 5 meV or less at at least one temperature between 1 Kelvin and 5 Kelvin. In certain embodiments, the material that is electrically superconductive under at least some conditions has a bandgap equal to about 10 meV or less or equal to about 5 meV or less at all temperatures between 1 Kelvin and 5 Kelvin” – [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the super cool environment as taught Bellei into the combination of Smith and Huang.
The ordinary artisan would have been motivated to integrate the teaching of Bellei into Smith and Huang structure in the manner set forth above for, at least, this integration will provide a super cool environment where superconductive material can properly function such as quantum device (see Bellei [0036], [0041]).

Claims 29-30 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Rodder.
Regarding Claim 29, Huang teaches a quantum dot device (see the entire document; Figs. 36A-36B along with Figs. 32-35; specifically, [0067]-[0073], and as cited below), comprising:
a base (50; Figs. 36A-36B; [0067]); 
a fin ({64, 54, 130}; [0070]) extending away from the base (50), wherein the fin includes a quantum well layer (130; “The quantum wells 130” – [0070]); 
an insulating material (86; “gate dielectric layers 86” – [0073]) at least partially above the fin (86 is over {64, 54, 130}), wherein the insulating material includes a trench above the fin (trench where electrode 88 is formed – see Figs. 36A and 35A) above the fin {64, 54, 130}); and 
a gate metal (88; “gate electrodes 88” – [0073]) on the insulating material and extending into the trench (88 is formed in the trench), 
wherein: the quantum well layer (130) extends, in a direction parallel to the base (50), between a first sidewall of the fin and an opposing second sidewall of the fin (that is 130 is only present of top surface of 64, 54 – see Fig. 36A).
But, Huang as applied above does not expressly disclose the quantum well layer is below a top surface of the fin. In Huang structure, there is no layer on top of 130 as part of ({64, 54, 130}).
However, in a related art, Rodder teaches a quantum fin structure 102 formed of  {122a [buffer], 124a [barrier], 126a [quantum well layer], 132a [first barrier], 136a [second barrier]} – see Fig. 1, [0038]-[0042]). Therefore, the quantum well layer 126a is below the top surface of fin structure 102 since 126a is under 132a, and 136a.
Rodder into Huang.
The ordinary artisan would have been motivated to integrate the teaching of Rodder into Huang structure in the manner set forth above for, at least, this integration will provide a way to modulate the threshold voltage of the transistor by making the barrier layers comprising different layer – see Rodder [0046].

Regarding Claim 30, the combination of Huang and Rodder teaches the quantum dot device of claim 29, wherein the gate metal does not extend along sidewalls of the fin (Huang Figs. 36A-B show gate metal 88 does not extend along 54, it only extends along 64. Therefore, at least portion of the fin [54] is not covered by 88).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Rodder and in further view Smith.
Regarding Claim 31, the combination of Huang and Rodder teaches claim 29 from which claim 31 depends. Huang also teaches the quantum dot device includes the fin ({64, 54, 130}; [0070]), the base (50), the insulating material (86), and the gate metal (88).
But, Rodder does not expressly disclose the quantum dot device is a quantum computing device that includes a quantum processing device and a non-quantum processing device, and the non-quantum processing device is coupled to the quantum processing device and is to control voltages applied to the gate metal.
Smith teaches a quantum processing device (Fig. 1B; {Classical processor 152, Shared memory 154, quantum controller 156, quantum processor 158}; Fig. 1B; [0037]), wherein the quantum processing device includes controlling quantum do formation (quantum controller 156; see – [0037]) and a non-quantum processing device (Classical processor 152), coupled to the quantum processing device (152 coupled to 156), to control voltages applied to the plurality of gates (see [0038]-[0040] for details of controlling the quantum device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the quantum dot device is a quantum computing device that includes a quantum processing device and a non-quantum processing device, and the non-quantum processing device is coupled to the quantum processing device and is to control voltages applied to the gate metal as taught by Smith into the combination of Huang and Rodder.
The ordinary artisan would have been motivated to integrate the teaching of Smith into the combination of Huang and Rodder structure in the manner set forth above for, at least, this integration will provide a way to control a quantum processing device – see Smith – [0050] as is well known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898